NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     CHRISTOPHER SCOTT BARKSDALE, AND
     on Behalf of All Others Similarly Situated,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5108
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00066-TCW, Judge Thomas C.
Wheeler.
               ______________________

              Decided: November 10, 2014
                ______________________

    CHRISTOPHER SCOTT BARKSDALE, of Cleveland, Ohio,
pro se.

    BENJAMIN MARK MOSS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and KIRK T. MANHARDT, Assistant Director.
2                                           BARKSDALE   v. US



                   _____________________

    Before PROST, Chief Judge, NEWMAN, and LINN, Circuit
                           Judges.
PER CURIAM.
    Christopher Scott Barksdale (“Barksdale”) appeals
the decisions of the United States Court of Federal Claims
(“Claims Court”) dismissing his complaint for lack of
jurisdiction and denying his motion for sanctions. See
Barksdale v. United States, No. 14-66C, 2014 WL 1910577
(Fed. Cl. May 12, 2014); Barksdale, No. 14-66C (Fed. Cl.
May 13, 2014). Because the Claims Court correctly
determined that it lacked jurisdiction on the merits and
because it did not abuse its discretion in the denial of
sanctions we affirm the Claims Court’s decisions.
                     I.   BACKGROUND
     Barksdale filed a complaint in the Claims Court seek-
ing to overturn the Sixth Circuit’s dismissal of his case.
In his complaint, Barksdale sought $32,300,000 in dam-
ages, as well as injunctive relief compelling the Sixth
Circuit and the District Court for the Northern District of
Ohio to change its policies, procedures, and training.
Barksdale raised tort claims, claims of government crimi-
nal activity, constitutional claims, and other claims
relating to the state of Ohio’s statutory and constitutional
provisions. The Claims Court dismissed Barksdale’s case
for lack of subject matter jurisdiction. It noted that some
of Barksdale’s claims were based in tort and criminal law,
over which the Claims Court has no jurisdiction. It also
found that Barksdale’s remaining claims were based on
constitutional provisions that are not money-mandating
or other authorities, over which, again, the Claims Court
lacks jurisdiction.
   Barksdale also sought sanctions pursuant to 28
U.S.C. § 1927 and Rule 11 of the Claims Court. The
BARKSDALE   v. US                                          3



Claims Court denied the motion for sanctions, because
Barksdale’s allegations related to government actions in
separate matters. Barksdale appealed to this court. We
have jurisdiction under 28 U.S.C. § 1295(a)(3).
                      II. DISCUSSION
    Barksdale argues that the Claims Court erred in dis-
missing his complaint for lack of jurisdiction, requests
that we “[d]eclare 28 U.S.C. § 1915(e) violates Art. 1 sec.
10 clause 1 as Bill of Attainder ex post facto law,” and
seeks a remand for further “Default Proceedings.” Brief
for Appellant at Form 12, No. 6. The government re-
sponds that the Claims Court properly dismissed Barks-
dale’s complaint for lack of jurisdiction.
    “The Court of Federal Claims’ decision to grant the
Government’s motion to dismiss for lack of jurisdiction is
a matter of law, which this court reviews de novo.” Keener
v. United States, 551 F.3d 1358, 1361 (Fed. Cir. 2009).
Jurisdiction in the Claims Court “requires a money man-
dating act to confirm jurisdiction.” Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994) (citing 28 U.S.C.
§ 1491). In the section of his appeal brief titled “Basis of
US Court of Federal Claims Jurisdiction,” Barksdale
mentions the First, Fifth, Ninth, and Fourteenth
Amendments to the Constitution, the Full Faith and
Credit clause, state law, and fraud. Appellant Brief at 3–
10. Barksdale’s brief does nothing to refute the Claims
Court’s well-reasoned decision that none of Barksdale’s
sources of law are money-mandating. As noted by the
Claims Court, Barksdale’s Fifth Amendment claims are
based on the Due Process Clause, which is not money-
mandating. See LeBlanc v. United States, 50 F.3d 1025,
1028 (Fed. Cir. 1995) (holding the Fifth Amendment’s Due
Process Clause is not “a sufficient basis for jurisdiction”).
Barksdale’s repackaged First and Fourteenth Amendment
claims—claiming the government has acted “impermis-
sibl[y] . . . by taking African American pro se litigants[’]
4                                           BARKSDALE   v. US



first and fourteenth amendment rights,” Appellant Brief
at 11 (emphasis in original)—fair no better. Despite the
use of the word “taking,” which could be money-
mandating under the Fifth Amendment, these are claims
under the First and Fourteenth Amendment, which the
Claims Court properly ruled was outside its jurisdiction.
See LeBlanc, 50 F.3d at 1028 (stating that that the First
Amendment, the Fifth and Fourteenth Amendment’s Due
Process Clause, and the Fourteenth Amendment’s Equal
Protection Clauses are not “a sufficient basis for jurisdic-
tion”).
    Because Barksdale “has the burden of establishing . . .
jurisdiction,” Rocovich v. United States, 933 F.2d 991, 993
(Fed. Cir. 1991) (citing KVOS, Inc. v. Associated Press,
299 U.S. 269, 278 (1936)), and failed to do so, we affirm
the Claims Court’s dismissal for lack of jurisdiction. As it
was “without jurisdiction,” the Claims Court could not
“proceed at all in any cause,” including addressing the
constitutionality of 28 U.S.C. § 1915(e). Ruhrgas AG v.
Marathon Oil Co., 526 U.S. 574, 583 (1999).
    Barksdale also requests sanctions, asserting that U.S.
Attorneys committed fraud, perjury and prosecutorial
misconduct by “with[holding] evidence” and by the “U.S.
Department of Justice[’s] failure of duty.” Brief for Appel-
lant at Form 12, No. 6.; Brief for Appellant at 21. The
government responds that the Claims Court properly
denied sanctions because Barksdale failed to show any
sanctionable conduct. Appellate courts “apply an abuse-
of-discretion standard in reviewing all aspects of a district
court’s Rule 11 determination.” Cooter & Gell v. Hart-
marx Corp., 496 U.S. 384, 405 (1990); see Judin v. United
States, 110 F.3d 780, 784 (1997) (applying Cooter to Rule
11 of the Claims Court). The Claims Court denied Barks-
dale’s motion for sanctions because these parties were not
involved Barksdale’s matters. Barksdale’s brief again
does nothing to refute the Claims Court’s decision. Thus,
BARKSDALE   v. US                                       5



the Claims Court did not abuse its discretion in denying
Barksdale’s motion for sanctions.
                    III. CONCLUSION
    For these reasons, the Claims Court’s decision that it
lacked jurisdiction over Barksdale’s complaint and its
denial of Barksdale’s request for sanctions are affirmed.
                      AFFIRMED
                         COSTS
   Each party shall bear its own costs.